Citation Nr: 1116129	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO. 05-28 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The appeal was remanded for additional development in February 2010 and December 2008. In February 2011, service connection for right ear hearing loss was granted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent lay and medical evidence shows that the Veteran's tinnitus has been continuous since service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§1110; 1112 (West 2002); 38 C.F.R. § 3.303, 3.304, 3,307 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in this decision, the Board awards service connection for tinnitus, which represents a complete grant of the benefits sought on appeal, and, therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also 38 C.F.R. § 3.159(a)(2) (2010). In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr, supra, at 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, as noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that he has tinnitus that is related to his noise exposure during service. The Board notes that noise exposure in service has already been conceded. His personnel records reveal that the Veteran was associated with the 8th Communications Battalion at Camp Lejeune.  His primary MOS was "TermEquipRepMan."  His responsibilities included exposure to constant telephone, teletype, and radio noise with working with changing P.E. 75 Gas power generations.  The service treatment records do not contain evidence that the Veteran described ringing in his ears at any time during service.

The first medical evidence of tinnitus is dated December 2003, when the Veteran was first seen for left ear hearing loss. At that time, for reasons unknown, the Veteran experienced significant and sudden hearing loss in the left ear. In January 2006, the Veteran reported tinnitus on the left side. In March 2007, the Veteran reported constant ringing in his ears and balance issues for the previous five years. In January 2009, the Veteran reported ringing in his ears for thirty years.

In January 2009, a private provider stated that the Veteran's tinnitus was as likely as not caused by noise exposure in service. In February 2009, that same provider clarified her opinion, stating that it was "as likely as not" that the Veteran's tinnitus was caused by a high noise environment while in the military.

At a July 2009 VA examination, the Veteran reported a constant loud noise in his left ear since college. Review of the claims file reveals that the Veteran was attending college in 1960. While that examiner opined that tinnitus was not due to acoustic trauma in service, the Board has already found that the July 2009 examination report was not adequate for rating purposes. See Board Remand, December 2008.

The Veteran attended a VA audiological examination in July 2010. The examiner noted that the Veteran had previously reported the onset of tinnitus to be twenty years prior. The examiner found this was too remote in time from military service. Instead, the examiner felt that tinnitus was related to the disease process which caused the complete left ear hearing loss.

The Board finds that the Veteran's lay statements describing ringing in his ears since college, which was in 1960 and less than five years after service, are credible evidence that tinnitus has been continuous since service. See Layno, Barr, Jandreau, and Buchanan, supra. This conclusion is supported by the January 2009 opinion of a private provider, who found it was "as likely as not" that the Veteran's tinnitus was caused by a high noise environment while in the military. The Board finds this opinion to be more probative than that of the July 2010 VA examiner. The July 2010 VA examiner failed to discuss the Veteran's reports of ringing in his ears since 1960. He attributed the Veteran's tinnitus to the 2003 ear disease, but did not explain why the Veteran would have reported symptoms for many years prior. As such, the Board finds that January 2009 opinion is more persuasive.


Thus, the evidence of record shows that the Veteran initially experienced symptoms of tinnitus shortly after service and these symptoms have been continuous ever since. The Board notes that the Veteran is competent to report his own lay observable symptoms. See Layno, Barr, Jandreau, and Buchanan, supra. These statements are also supported by the January 2009 opinion of a private provider. Therefore, the Board finds that the Veteran provided sufficient lay and medical evidence of continuous symptoms of tinnitus since service. Service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim for service connection for left ear hearing loss. As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings. The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions. Id. at 175. For the reasons discussed below, the Board must remand the claim for service connection for left ear hearing loss for a new VA examination.

Again, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 (1999). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A January 2004 MRI showed an arachnoid cyst posterior to the left internal auditory canal and adjacent to the cerebellum, producing some minimal effacement of the cerebellum. It appeared slightly remote from the nerves and was probably not the etiology of the Veteran's left ear hearing loss. No acoustic neuroma or other abnormality was identified.

In December 2003 through December 2004, a private provider's Patient Visit Log lists the Veteran's chief complaint at several visits as "Flu Hearing." It is unclear what this means. In December 2004, the same provider noted that the Veteran had a history of noise exposure in service which the Veteran says has slowly progressed since. The Veteran reported an acute worsening of the hearing in the left ear beginning four years prior. Audiogram in January 2004 showed left ear severe to profound hearing loss, with right ear testing suggesting a "noise notch" appearance. The provider did not think the acute worsening of the left ear hearing loss was related to military service, but that such exposure did contribute to hearing loss on the right side.

Private records from December 2003 to February 2007 show that Veteran was treated regularly for his hearing loss. In December 2003, he reported that his left ear hearing loss had become worse lately, but that he had had poor hearing for three years prior. He had never attended an audiological examination until that time. Between December 2003 and February 2007, the Veteran was diagnosed with asymmetrical hearing loss, imbalance, cerumen impaction, tinnitus, otalgia, acoustic nerve disorder, abnormal audio testing findings, and sensorineural hearing loss. In March 2004, an examiner noted a severe to profound sensorineural hearing loss on the left, while normal sensorineural hearing loss with a profound slope was found on the right. 

In January 2005, the Veteran attended an audiology consult at the West Palm Beach VAMC. He reported a history of sudden hearing loss in the left ear and gradual hearing loss in the right ear. The MRI indicating an arachnoid cyst was noted. On examination, the audiogram configuration on the left was flat, while the configuration on the right was high frequency. 

In January 2007, the Veteran attended an audiology consult at the West Palm Beach VAMC. He reported hearing loss beginning "many years ago." He also reported constant ringing and pressure in his left ear. History was negative for vertigo, ear pain, and ear drainage. Examination revealed clear ear canals and intact tympanic membranes which appeared to be grossly normal. 

This matter was remanded in December 2008 for additional development. The RO was to obtain the Veteran's service personnel records in order to assess the nature of the Veteran's military occupational specialty (MOS) and, if an MOS showing possible noise exposure in service was confirmed, to afford the Veteran a VA examination to determine the nature and etiology of any current hearing loss and tinnitus. The personnel records are now a part of the claims folder and do show that he was associated with the 8th Communication Battalion at Camp Lejeune, North Carolina. His primary MOS is noted as "TermEquipRepMan." While there is no evidence of combat training, there is no reason to question that the Veteran was exposed to constant "telephone, teletype and radio noise" or to noise when "changing P.E. 75 Gas power generators" used in the radio vans. See Veteran's Statement, September 2009. Thus, the RO opted to afford the Veteran a VA audiological examination in July 2009. 

However, the Board found that the July 2009 examination report was not adequate for rating purposes. See Board Remand, December 2008. While the VA examiner confirmed the diagnosis of hearing loss and tinnitus, he failed to provide an 
explanation as to the etiology. The examiner opined that it was not at least as likely as not that the hearing loss and tinnitus were due to acoustic trauma, but that they are due to "environmental and occupational noise after the service" and "occupational, recreational and medical changes that affected the Veteran following the service." It was completely unclear what post-service noise to which the examiner is referring. Because there is some level of in-service noise exposure confirmed in the record, and no evidence of post-service noise exposure, an addendum was required to clarify the etiology of the Veteran's diagnosed hearing loss and tinnitus.

In response to the request for an addendum, a new opinion was obtained in July 2010. The examiner stated that he had reviewed private audiograms and ENT notes from 2003-2006 which indicated stable asymmetrical sensorineural hearing loss and showed that left ear hearing loss began suddenly in 2003 and was treated with steroids without improvement. The examiner stated that he reviewed service treatment records, which only contained whisper voice tests, which are not a valid measure of sensitivity. He also stated that he had reviewed West Palm Beach VA Medical Center (VAMC) treatment records from 2006 and 2007 and Syracuse VAMC records from 2009. The Board notes that the claims file was updated around the same time as the examination with West Palm Beach VAMC records from April 2005 to May 2010, though the examiner did not reference these records. It appears they may have been associated with the claims file after the VA examination was conducted.

The examiner concluded that left ear hearing loss was not caused by or the result of military noise exposure. Instead, it was due to a disease process that occurred in 2003. However, the examiner did state that the Veteran "very well may have had high frequency hearing loss similar to the right prior to that, but it is not documented." He did conclude that right ear hearing loss was due to military noise exposure, as it was greater than expected from aging alone, the configuration was consistent with noise trauma, and military noise exposure had been conceded. He noted that the Veteran had little history of occupational or recreational noise exposure, based on the Veteran's description to a VA provider in 2006 and 2007, though the Veteran did report some use of personal power tools to a VA provider in 2009. He stated that any post-service noise exposure could have exacerbated the hearing loss, but that military noise exposure could not be "ruled out" as a causal factor.

An addendum to this opinion was obtained in August 2010. The examiner stated that the entire claims file had been reviewed, including West Palm Beach VAMC records. However, he does not specify the dates of the West Palm Beach VAMC records, and his prior opinion clearly notes that he only reviewed records from 2006 and 2007.

In January 2009, a private provider stated that the Veteran's moderate to severe high frequency hearing loss in the right ear, severe to profound hearing loss in the left ear, and tinnitus, were as likely as not caused by noise exposure in service. In February 2009, that same provider clarified her opinion, stating that it was "as likely as not" that the Veteran's hearing loss was caused by a high noise environment while in the military. She failed to discuss the significance of the difference in hearing loss between the left and right ear, or the 2003 disease and cyst.

The Board finds that the July 2010 VA opinion is not adequate. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). If a VA examination is inadequate, the Board must remand the case. A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). This case has a complicated medical history, which the examiner who provided the July 2010 opinion failed to discuss in sufficient detail. The examiner stated that a 2004 MRI indicated a small arachnoid cyst posterior to the IAC near the cerebellum, not impinging on the cranial nerves. But the examiner failed to discuss the fact that the MRI report concluded that the 
cyst was "probably not the etiology of the Veteran's [left ear hearing loss] symptoms." The examiner failed to discuss the private January 2009 opinion which stated that left ear hearing loss was due to noise exposure during service. The examiner failed to discuss the Veteran's reports of left ear hearing loss prior to 2003. It also appears that the examiner did not have current and complete VA treatment records before him.

For these reasons, the Board finds that a new VA examination is required. In addition, further clarity is needed on the issue of whether the Veteran had high frequency noise-induced hearing loss (similar to that seen in the right ear) prior to the 2003 loss of left ear hearing. The Board realizes that there are no audiological reports from before 2003. However, in order to develop this case as favorably as possible, a VA examiner should be asked whether, at least as likely as not, the Veteran's left ear hearing loss prior to 2003 could have been similar in pattern and etiology to his current right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Schedule the Veteran for a new VA audiological examination to determine the nature and etiology of left ear hearing loss. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, particularly lay evidence related to the Veteran's hearing loss prior to 2003. The examiner should conduct a complete history and examination. All necessary diagnostic testing should be conducted and commented upon. 


(a) The examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability) that the Veteran's left ear hearing loss prior to 2003 was high frequency noise-induced hearing loss similar to that seen in the right ear presently.

(b) If so, the examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability) that the Veteran's left ear hearing loss was due to the conceded noise-exposure in service.

In reaching these conclusions, the examiner should discuss the history of the Veteran's bilateral hearing loss. This discussion should address the Veteran's noise exposure in service, the fact that the 2004 MRI report concluded that a cyst was "probably not the etiology of the Veteran's [left ear hearing loss] symptoms," the Veteran's reported history of hearing loss in the left ear prior to 2003, and the favorable January 2009 opinion. All opinions should be supported by a clear rationale.

2. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


